The opinion of the court was delivered,
by
Thompson, J.
The learned judge of the Orphans’ Court successfully vindicated the final action of that court in the matter now before us, in the lucid opinion which we find on the paper-books, and we affirm the decree for the reasons therein given. For myself, I think the account filed and confirmed in 1851 was a bar to proceedings commenced in October 1857, calling for an account of moneys, which, if even chargeable against the executor, were so, before and at the time that account was filed. The application for the citation to compel the executor to file a sup-, plementary account was but a bill of review in disguise, and should be barred by the Act of 13th October 1840, which limits the right to it, on sufficient cause shown, to five years. But as this position had not much prominence in argument, and was not necessary to the decision of the question involved, the case was in consultation put upon the want of merits in the appellants, without a particular reference to this point. It is now noticed to prevent any one from supposing that this decision, being on other grounds, rejects that one.
Decree of the Orphans’ Court affirmed, at the costs of appellants.